Citation Nr: 1434020	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  14-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to  38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the bilateral hearing loss claim on appeal.

In a July 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran has indicated a worsening in his hearing since his June 2012 VA examination and that he requests a new examination.  As such, the Board finds the Veteran should be afforded a new VA audiological examination.

The Board notes that the March 2014 Statement of the Case listed VA treatment records from the Gainesville Healthcare system dating from December 9, 2012 to February 24, 2012.  However, these records are not contained in VBMS or Virtual VA.  Such records should be associated with the electronic file to permit Board review on appeal.  In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for hearing loss.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the file.  
In addition, obtain relevant treatment records from the Gainesville VA Healthcare System dating from December 19, 2012 to the present and associate them with the Veteran's electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



